Citation Nr: 9911177	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  97-17 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability secondary to service-connected knee disabilities.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected chondromalacia, right knee.  

3.  Entitlement to an increased (compensable) evaluation for 
service-connected chondromalacia, left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
March 1978.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that denied the veteran's claim for compensable 
evaluations for her service-connected chondromalacia, left 
knee and chondromalacia, right knee.  A notice of 
disagreement was received in April 1997.  A statement of the 
case was issued in April 1997.  A substantive appeal was 
received from the veteran in May 1997.  A hearing was held at 
the RO in September 1997.  In an October 1997 rating action a 
10 percent evaluation under 38 C.F.R. § 3.324 was granted for 
the disability of the knees.
 
This matter also came before the RO from a December 1997 
decision by the VA RO the denied the veteran's claim for 
entitlement to service connection for a low back disability 
secondary to her service-connected knee disabilities.  A 
notice of disagreement was received in January 1998.  A 
statement of the case was issued in January 1998.  A 
substantive appeal was received from the veteran in February 
1998.  A hearing was held at the RO in June 1998.  




FINDINGS OF FACT

1.  There is no competent  medical evidence of record that 
the veteran's low back disability is proximately due to or 
the result of, or has been aggravated by, his service-
connected knee disabilities.  

2.  The veteran's chondromalacia, right knee is currently 
manifested by mild medial joint line tenderness and mild pain 
on patellofemoral compression.  

3.  The veteran's chondromalacia, left knee is currently 
manifested by mild pain on patellofemoral compression.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for low back disability secondary to service-connected knee 
disabilities is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for a compensable evaluation for the 
veteran's service connected chondromalacia, right knee have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.71a, Diagnostic Code 5257 (1998).

3.  The criteria for a compensable evaluation for the 
veteran's service connected chondromalacia, left knee have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.71a, Diagnostic Code 5257 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to service connection for a low back 
disability secondary to service-connected knee disabilities.

The veteran and her representative contend, in substance, 
that service connection is warranted for a low back 
disability secondary to service-connected knee disabilities.  
Secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. 3.310 (1998).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 8 Vet.App. 374 (1995).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet.App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court) as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect the claim 
is "plausible" or "possible" is required.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
§ 5107(a).  Grottveit  v. Brown, 5 Vet.App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following:  i) current disability (through medical 
diagnosis);  ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and;  
iii) a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
veteran and her representative is presumed in determining 
whether or not a claim is well-grounded.  King v. Brown, 5 
Vet.App. 19, 21 (1993).

The Board points out that, with respect to disabilities which 
are claimed to be secondary to a service connected 
disability, as is the case here, the third Caluza requirement 
can also be met if there is evidence demonstrating that a 
disability is proximately due to or the result of a service-
connected disease or injury or if there is evidence that a 
service-connected disability has aggravated a non-service-
connected disability. 38 C.F.R. § 3.310(a); Allen.

With regard to the first requirement under Caluza, the Board 
notes that there is medical evidence of record demonstrating 
from a low back disability.  Specifically, VA outpatient 
treatment records dated in February 1996, December 1996, and 
May 1997 indicate that the veteran has scoliosis, the 
December 1996 report also noting that there are mild 
degenerative changes in the veteran's lumbar spine.  Further, 
as the result of a May 1997 VA examination, the veteran was 
diagnosed with scoliosis with low back pain and probable 
degenerative joint disease in the lower lumbar spine segment, 
with no evidence of radiculopathy or spinal pathology at the 
time.  Such evidence is sufficient to demonstrate that the 
veteran suffers from a low back disability, and thus 
satisfies the first Caluza requirement (that there be a 
current disability demonstrated through medical diagnosis). 

When the issue is secondary service connection, the second 
requirement of Caluza, is not relevant.  

As noted above, the veteran and her representative contend 
that the veteran has a low back disability secondary to the 
her service connected knee disabilities.  The veteran 
alternatively contends that scoliosis was not diagnosed or 
treated in service but was caused by the continuous strain on 
her back due to her service-connected knee disabilities, or 
that her scoliosis was not caused by her military service or 
knee disabilities, but rather aggravated by her service-
connected knee disabilities (see the veteran's January 1998 
notice of disagreement, and February 1988 substantive appeal 
and the June 1998 RO hearing transcript, respectively).  
 
None of the medical evidence of record demonstrates that the 
veteran's "probable degenerative joint disease" is 
proximately due to or the result of the service connected 
knee disabilities, nor does the evidence tend to demonstrate 
that these service-connected disabilities aggravated her low 
back disorder.  This includes the report of the May 1997 VA 
spine examination which noted the diagnosis of scoliosis with 
low back pain and probable degenerative joint disease in the 
lower lumbar spine segment (with no evidence of radiculopathy 
or spinal pathology at the time).  It is noted that the 
contentions made by the veteran that she has a back 
disability related to her knee disabilities (by aggravation 
or otherwise), without medical support, are not competent.  
Espiritu

As there is no indication that the veteran has a low back 
disability related to her service-connected knee 
disabilities, the third requirement set forth in Caluza has 
not been met in this case.  

In sum, the Court has specifically held that a service 
connection claim such as this one is not well-grounded if 
there is no medical evidence to link a current disability 
with a service-connected disability. Caluza.  Accordingly, 
the Board is compelled to find that the veteran's claim of 
entitlement to service connection for a low back disability 
on a secondary basis, is not well-grounded.  

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the veteran with the development of evidence.


II.  Entitlement to increased (compensable) evaluations for 
the service-connected chondromalacia, right knee and service-
connected chondromalacia, left knee.

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that these 
increased rating claims are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet.App. 78 
(1990).  With respect to these claims, all relevant evidence 
has been fully developed and, therefore, the VA's duty to 
assist the veteran has been satisfied. Id.  

A review of the record reflects that service connection was 
established for chondromalacia of both knees by the RO in a 
June 1978 decision.  This decision was based in part on a 
review of the veteran's service medical records which showed 
that about a month into her period of active duty she was put 
on a medical profile for bilateral stress syndrome of the 
knees, and continued to receive treatment for persistent knee 
pain which was ultimately diagnosed as chondromalacia 
patella.  Also, the RO based this decision on the report of a 
contemporaneous VA examination which noted a diagnosis of 
bilateral chondromalacia.  Disability evaluations of 10 were 
assigned for each disability by the RO as this examination 
demonstrated that each knee was slightly disabled at that 
time (see 38 C.F.R. § 4.71a, Diagnostic Code 5257).  

However, in March 1983, the Board essentially confirmed a 
March 1982 RO decision which reduced the evaluations assigned 
for these disabilities to noncompensable.  Essentially, this 
decision was based on the report of a contemporaneous (March 
1982) VA examination which noted that while there was 
crepitation felt on knee movement, there was no instability, 
and range of motion of the knees was found to be within 
normal limits.  Further, X-rays of the knees taken in March 
1982 were negative.  

The recent, relevant evidence of record consists of the 
reports of VA examinations, VA outpatient treatment records, 
and the veteran's testimony given during a September 1997 RO 
hearing.  A February 1997 VA orthopedic examination report 
indicates that the veteran related that she continued to 
experience bilateral knee pain since service, and that pain 
is exacerbated with climbing up and down stairs.  Physical 
examination revealed that the veteran could flex both knees 
from 0 to 135 degrees, that there was no instability to varus 
or valgus stress in either knee, and that Lachman's and 
anterior drawer tests were normal in both knees.  The veteran 
did have mild medial joint line tenderness on the right with 
a negative McMurray's sign.  Further, she had excellent 
patella tracking bilaterally, and there was no evidence of 
facet tenderness nor patellar apprehension or patellar grind 
test on either knee.  The examiner noted that radiographs 
performed about eight months prior to this examination were 
essentially normal with no evidence of degenerative changes.  
The examiner's impression was mild patellofemoral syndrome 
bilaterally.  Additional X-rays of the knees taken just 
subsequent to this examination (also in February 1997) were 
also negative.  

VA outpatient treatment records reveal that the veteran was 
seen by a Kinesiotherapist in June 1997 complaining of 
bilateral knee pain.  She received education and instruction 
on knee stretching and strengthening exercises at that time.   

The report of a May 1997 VA orthopedic examination indicates 
that physical examination of the knees revealed patellar pain 
bilaterally, more on the lateral than the medial aspect of 
the patella, that apprehension sign was negative bilaterally, 
and that the patella glide appeared to be appropriate.  Range 
of knee motion was found to be from 0 to 135 degrees 
bilaterally with no pain.  Pinch test, McMurray's sign, 
Lachman's and pivot shift tests were all negative.  Further, 
the knees were stable to varus/valgus and anterior and 
posterior drawer stresses.  The knees were without effusion.  
Patellofemoral compression elicited mild pain but there was 
no crepitus with this maneuver, and no osteophytes were 
palpable.  The relevant impression noted was bilateral 
patellofemoral joint disease.   

During a September 1997 RO hearing, the veteran testified 
that she experiences a burning sensation in her knees on a 
continuous basis and that continuos standing and walking 
causes her legs to swell.  

Essentially, it is maintained that the evaluations currently 
assigned for the veteran's service-connected knee 
disabilities are not adequate, given the current 
symptomatology of these disabilities.  In this regard, it is 
pointed out that disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).

The Board has reviewed the veteran's claim in light of the 
history of these disabilities since their onset; however, 
where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
ratings are at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

The Board notes that, currently, the veteran's service 
connected knee disabilities are both rated as noncompensable 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5257 (1998).  This 
code contemplates recurrent subluxation or lateral 
instability of the knee, and a 10 percent disability rating 
is assigned when such disability is shown to be slight.  In 
addition, applicable regulation provides that the veteran's 
knee disabilities may be rated on the basis of limitation of 
motion under Diagnostic Codes 5260 or 5261 (1998).  A 10 
percent evaluation requires that flexion be limited to 45 
degrees or extension limited to 10 degrees. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, 5261 (1998).

Taking into account the medical evidence set out above, the 
Board finds that the preponderance of the evidence is against 
compensable ratings for either knee disability under 
Diagnostic Code 5257.  The Board notes that the medical 
evidence demonstrates that the both knees are manifested by 
mild patellofemoral pain on compression, and that the right 
knee is also manifested by mild joint line tenderness.  
However, both knees have been found to be stable, and both 
demonstrated a full range of motion with no pain.  Such 
findings are consistent with noncompensable evaluations, as 
neither disability reaches the level of being characterized 
as slight.  

Since the medical evidence of record demonstrates a full 
range of motion with no pain (see the report of the May 1997 
VA examination, noted above), a separate evaluation is not 
warranted under any of the "range of motion" diagnostic 
codes.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  The Board 
also notes that the Court, in Johnson v. Brown, 9 Vet. App. 
7,11 (1996), has held that since Diagnostic Code 5257 is not 
predicated on limitation of motion, 38 C.F.R. §§ 4.40 and 
4.45 with respect to pain are not applicable.

In sum, compensable evaluations for the veteran's service-
connected knee disabilities are not warranted. In reaching 
the above decision regarding this claim, the Board has again 
considered all of the evidence and finds that it is not so 
evenly balanced as to warrant application of the benefit-of-
the-doubt rule. See 38 U.S.C.A. § 5107(b) (West 1991).


ORDER

The veteran's claim of entitlement to service connection for 
a low back disability secondary to service-connected knee 
disabilities is not well-grounded and is therefore denied.

Entitlement to an increased (compensable) evaluation for the 
service-connected chondromalacia, right knee is denied.



Entitlement to an increased (compensable) evaluation for the 
service-connected chondromalacia, left knee is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

